DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Status of the Claims
The amendment/remarks filed 07/02/2021 have been entered and fully considered.  Claims 1-12 and 16-20 are pending.  Claims 13-15 are cancelled.  Claims 1-9 are withdrawn.  Claim 10 is amended.  Claims 1-12 and 16-20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,658,534 (“Desborough”) in view of US 2007/0248471 A1 (“Tessien”).
Regarding claims 10-12, Desborough discloses a chemical treatment plant 10 (“the continuous circulation reactor”) comprising a reactor tank 12 (“the storage reservoir”), a sonochemical apparatus 25 (“the ultrasound generator”), a loop 20, and a pump 24 (“the circulation pump”) (Abstract; Fig. 1; col. 2, lines 37-51).
The sonochemical apparatus 25 comprises a tube 35 (“the reaction tube”) and a transducer assembly 56 disposed outside the tube 35 (Fig. 2; col. 2, line 63 – col. 3, line 36).
The loop 20 comprises a first transport pipe one end of which is inserted in the storage reservoir and contacts the solid electrolyte raw material and the other end of which is connected to a circulation pump; a second transport pipe one end of which is connected to the circulation pump and the other end of which is linked with one end of the reaction tube; and a third transport pipe one end of which is linked with other end of 
Desborough further discloses the transducer assembly 56 is capable of operating at 20 kHz (col. 3, lines 22-23 and 45-51).
Desborough further discloses the reactor tank 12 is provided with a heating and/or cooling jacket 13 (Fig. 1; col. 2, lines 37-39).  While Desborough does not expressly disclose a temperature controller controlling the temperature of the reaction tube to -50°C to 200 °C, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature controller to automate control of the heating and/or cooling jacket 13.  Furthermore, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III).

    PNG
    media_image1.png
    431
    451
    media_image1.png
    Greyscale

Desborough does not expressly disclose a first valve and a second valve equipped on the first transport pipe and the third transport pipe, respectively, configured to remove an air and/or water remaining in the transport pipes, and wherein the first valve and the second valve are three-way valves.
Tessien discloses a system and method for degassing a cavitation fluid (Abstract) and teaches including multiple three-way valves (coupled to conduits 421-423) that can be used to fill and/or drain the system (Fig. 4; [0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include three-way valves as taught by Tessien to fill and/or drain the system.  Regarding the specific positioning of the valves (i.e. equipped on the first transport pipe and the third transport pipe), a person having ordinary skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(VI)(C).  Due to the teaching of filling and/or draining, the valves of Tessien are capable of removing an air and/or water remaining in the transport pipes.  
It is noted that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  See also MPEP 2115.  Therefore, the solid electrolyte raw material in a liquid form, polar organic solvent, and flow rate thereof do not structurally limit the claim.
The preamble contains a statement reciting a purpose or intended use.  The preamble, as recited in the present claims, does not appear to result in a structural difference between the presently claimed invention and the prior art invention.  Moreover, the prior art structure, which is identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.  In this regard, MPEP 2111.02 sets for the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co.,
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-117640 A (“Kawamura”) in view of US 5,658,534 (“Desborough”) and US 2007/0248471 A1 (“Tessien”).
Regarding claim 16, Kawamura discloses a process of producing a solid electrolyte (Abstract).  The process comprises placing precursors such as Li2S and P2S5 and a solvent in a reaction vessel ([0014]-[0015], [0034], [0040], [0048]) and applying ultrasonic waves to the vessel via an ultrasonic horn, thereby reacting the precursors forming the solid electrolyte ([0017], [0040], [0048]).  Kawamura discloses the frequency of the ultrasonic waves is 15 to 50 kHz ([0017]) and in exemplary embodiments the frequency is 20 kHz and 28 kHz ([0040], [0048])
Kawamura does not expreesly disclose the structure of the continuous circulation reactor of a reaction tube, wherein the ultrasound irradiation means which is located outside the reaction tube; a first transport pipe one end of which is inserted in the storage reservoir and contacts the solid electrolyte raw material and the other end of which is connected to a circulation pump; a second transport pipe one end of which is connected to the circulation pump and the other end of which is linked with one end of the reaction tube; and a third transport pipe one end of which is linked with other end of the reaction tube and the other end of which is inserted in the storage reservoir; and the 
Desborough discloses a chemical treatment plant 10 (“the continuous circulation reactor”) comprising a reactor tank 12 (“the storage reservoir”), a sonochemical apparatus 25 (“the ultrasound generator”), a loop 20, and a pump 24 (“the circulation pump”) (Abstract; Fig. 1; col. 2, lines 37-51).
The sonochemical apparatus 25 comprises a tube 35 (“the reaction tube”) and a transducer assembly 56 disposed outside the tube 35 (Fig. 2; col. 2, line 63 – col. 3, line 36).
The loop 20 comprises a first transport pipe one end of which is inserted in the storage reservoir and contacts the solid electrolyte raw material and the other end of which is connected to a circulation pump; a second transport pipe one end of which is connected to the circulation pump and the other end of which is linked with one end of the reaction tube; and a third transport pipe one end of which is linked with other end of the reaction tube and the other end of which is inserted in the storage reservoir (see annotated Fig. 1, below; col. 2, lines 37-44).
Desborough further discloses the reactor tank 12 is provided with a heating and/or cooling jacket 13 (Fig. 1; col. 2, lines 37-39).  While Desborough does not expressly disclose a temperature controller controlling the temperature of the reaction tube to -50°C to 200 °C, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature controller to automate control of the heating and/or cooling jacket 13.  Furthermore, the courts have held that broadly providing an automatic or mechanical In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III).

    PNG
    media_image1.png
    431
    451
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the continuous reactor of Desborough instead of the batch process of Kawamura to more efficiently manufacture the solid electrolyte.  Moreover, the courts have held continuous operation to have been obvious in light of a batch process of the prior art.  See In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) and MPEP 2144.04(V)(E).
Therefore, the solid electrolyte raw material flows from the storage reservoir, to the first transport pipe, the circulation pump, the second transport pipe, and reaction 
Desborough does not expressly disclose a first valve and a second valve equipped on the first transport pipe and the third transport pipe, respectively, configured to remove an air and/or water remaining in the transport pipes, and wherein the first valve and the second valve are three-way valves.
Tessien discloses a system and method for degassing a cavitation fluid (Abstract) and teaches including multiple three-way valves (coupled to conduits 421-423) that can be used to fill and/or drain the system (Fig. 4; [0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include three-way valves as taught by Tessien to fill and/or drain the system.  Regarding the specific positioning of the valves (i.e. equipped on the first transport pipe and the third transport pipe), a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to position the valves as claimed in pursuit of optimal filling and/or draining performance.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(VI)(C).  Due to the teaching of filling and/or draining, the valves of Tessien are capable of removing an air and/or water remaining in the transport pipes.
Regarding the flow rate of the solid electrolyte raw material passing through the cross section of the reaction tube being 0.01-50 m/min, it is noted that Kawamura discloses the reaction time is appropriately set depending on the amount of raw 
Regarding claim 17, modified Kawamura discloses the method of claim 16.  Kawamura further discloses a reaction time of 1 to 360 minutes ([0018]).
Regarding claim 18, modified Kawamura discloses the method of claim 16.  Kawamura further discloses a solvent removal step (“drying”) of removing the solvent from the suspension to obtain a solid composition ([0019]).
Regarding claim 19, modified Kawamura discloses the method of claim 18.  Kawamura further discloses that a glass ceramic can be obtained by heating the composition to a temperature above 230°C ([0023]).  In one example, the solid electrolyte is heated to 250°C for 1 hour ([0050]).
Regarding claim 20, modified Kawamura discloses the method of claim 16.  Kawamura further discloses the shape of the solid electrolyte glass of the present invention is approximately spherical, scaly, acicular, rod-like or the like ([0011]).

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. 
Applicant argues: “The present invention features a combination of reaction tubes (61) and ultrasound irradiator (62) to reduce reaction time and to increase reaction efficiency.  In Desborough, the space where the reaction takes place is the reaction tank (12).  Therefore, the above effect cannot be achieved in Desborough.”  In response, please consider the following.  In the rejection above, the reaction tank 12 is identified as corresponding to the storage reservoir.  Therefore, it teaches the structure identified by applicant.
Applicant argues “the valve of the present invention is a composition that separates the reaction part and the supply part mentioned above to prevent atmospheric exposure of sulfide from the supply part.”  It is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is also noted that the broadest claims are drawn to a continuous circulation reactor.  The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  See also MPEP 2115.  Therefore, the solid electrolyte raw material itself does not structurally limit the claim and any benefits relating to the electrolyte are not germane to the continuous circulation reactor itself.
Applicant argues that aspect(s) of the invention include various method steps.  See pp. 10-11.  Applicant is reminded the instant claims 10-12 are drawn to a continuous circulation reactor, not a method.
Applicant argues that there is no reason for Tessien to have another three-way valve equipped on conduit 405.  In response, it is noted that Tessien teaches including multiple three-way valves (coupled to conduits 421-423) that can be used to fill and/or drain the system (Fig. 4; [0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include three-way valves as taught by Tessien to fill and/or drain the system.  Regarding the specific positioning of the valves (i.e. equipped on the first transport pipe and the third transport pipe), a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to position the valves as claimed in pursuit of optimal filling and/or draining performance.  It is further noted the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727